CAMPBELL, J.
Appellant was convicted of the crime of assault with intent to commit murder. The indictment charges that the defendant “did willfully, unlawfully, feloniously, and of his deliberately premeditated malice aforethought make an assault with a loaded revolver in and upon the person of one Everett Russell, a human being, with the intent then and there willfully, unlawfully, feloniously, and of his deliberately premeditated malice aforethought to kill and murder him, the said Everett Russell.”
*308Appellant contends that the indictment is insufficient. His argument is that the statute contemplates that the assault, to he punishable as one with intent to commit murder, must have been to commit murder of the first degree, and that the indictment, in failing to charge that the assault was deliberate and premeditated, and that the intent was formed deliberately and premeditatedly, does not charge an offense. “Murder is the unlawful killing of a human being with malice aforethought.” Penal Code 1901, sec. 172. In charging murder, it is sufficient to allege facts showing the unlawful killing of a human being with malice aforethought, without alleging in terms the degree, or facts which bring the murder within one or the other of the statutory degrees. The jury then determines the degree of the crime from the evidence submitted to it. Davis v. Utah, 151 U. S. 262, 14 Sup. Ct. 328, 38 L. Ed. 153. The indictment here charges an assault made with intent unlawfully and with malice aforethought to kill a human being, and is sufficient.
Several assignments of error question the sufficiency of the evidence "to sustain the verdict. The controversy at the trial was as to who was the aggressor. To set forth and discuss the evidence would unduly extend this opinion. It is sufficient to say that there was a substantial conflict of testimony upon the point, and, the jury having found against the defendant, we will not disturb its verdict.
The only further question we deem it necessary to notice is that of the motion for a new trial on the ground of newly discovered evidence. Appellant was a saloon-keeper, and Russell, the prosecuting witness, a police officer. There had been some ill-feeling between the two for some time. There was testimony on the part of the defendant that, some time previous to the shooting, Russell had made threats against appellant — whether to do him violence, or to arrest him, is not clear. On the night of the shooting a number of prostitutes were in an automobile in an alley back of appellant’s place of business, and were being supplied with liquor. Russell warned them away, and a wordy altercation between the appellant and .the police officer ensued, both using vile and threatening language. There was testimony that immediately thereafter appellant armed himself and threatened violence to the police officer. A little later another prostitute came to the rear of *309•the saloon in an automobile, and was served with liquor by appellant, who was in the ear with the woman when Bussell again appeared. Again a quarrel ensued, which resulted in both the appellant and Bussell being shot, and, as we have heretofore stated, the controversy at the trial was as to who was the aggressor.
Accompanying the motion for a new trial is an affidavit of a person to the effect that Bussell, shortly before the shooting, speaking of appellant and using a vile epithet,- threatened, “I will get him yet before the night is over.” Such testimony would have» been material at the trial, yet would have only tended to show, what was already perfectly apparent to the jury, that the parties were embittered toward each other. Mr. Justice Brewer, while a member of the supreme court of Kansas, in considering a similar motion, uses language which aptly states the situation here: “So far as the other matter disclosed by the affidavit is concerned, that of threats or ill-feeling of deceased toward defendant, it is not sufficient to justify a setting aside of the verdict. The fact of a preexistent ill-feeling was obvious on the trial; neither party was free from this ill-feeling. The new testimony would only make clearer that which was sufficiently disclosed upon the trial. Strictly, it was only cumulative, and cumulative testimony seldom, if ever, justifies any interference with a verdict. ¥e cannot think that with this testimony the verdict would have been other than it was, and hence the verdict as returned ought not to be disturbed. ’’ State v. Kearley, 26 Kan. 77.
The judgment of the district court is affirmed.
KENT, C. J., and LEWIS and DOE, JJ., concur.